DETAILED ACTION
Claims 1-4, 7, and 9-26 are pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The objection to the specification is withdrawn in light of Applicant’s amendment.
The objection to claim 23 because of an informality is withdrawn in light of Applicant’s amendment to the claim.  
The objection to claims 8 and 13-14 under 37 CFR 1.75 as being a substantial duplicates of claims 5 and 6 is withdrawn in light of Applicant’s amendment to the claims.
The rejection of claims 1-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the deposit requirement is withdrawn in light of Applicant’s deposit statement. 
Claims 1-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter that the inventor or a joint inventor, or for pre-AIA  the applicant, regards as the invention.  Dependent claims are included in all rejections.
Claims 2-18 and 23-25 are rejected under 35 U.S.C. 112(d) or 35 U.S.C. 112(pre-AIA ), fourth paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  

Claim Objections
Claim 26 is objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim should refer to other claims in the alternative only.  See MPEP § 608.01(n).  Accordingly, the claim 26 has not been further treated on the merits.
Claim 14 is objected to because it is not written in proper Markush format.  The claim should be in the format “selected from the group consisting of A, B, C and D.”  In line 1 “selected from:” should be replaced with -- selected from the group consisting of--.  See MPEP § 2173.05(h). 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 19-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for locus converted plants of HMX588615 produced by transformation, does not reasonably provide enablement for locus converted plants of HMX588615 produced by other methods.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. 
Due to Applicant’s amendment of the claims, the rejection is modified from the rejection set forth in the Office action mailed 5 May 2021 September 2021, as applied to claims 19-22.  
Claim 19 is drawn to a method of producing a plant of hybrid HMX588615 comprising at least one desired trait, where the method comprises introducing a single locus conversion conferring the trait into HMX588615.  Claims 20-21 is drawn to a squash plant, wherein the squash plant has a single locus conversion and otherwise all of the physiological and morphological characteristics of hybrid HMX588615 when grown under the same environmental conditions.  
Dependent claim 22 recites that the single locus conversion is introduced into the plant by genetic transformation. For claim 22 to be limit claim 19 and be properly dependent on it, claims 19-21 must encompass the plant where the single locus conversion is introduced by other methods.
HMX588615 is an F1 hybrid, produced by crossing two nonce-named inbred squash plants (pg 53, line 19, to pg 54, line 2).  When an inbred is crossed to itself, the progeny are all identical to itself.  When an F1 like HMX588615 is crossed to itself, the progeny are all diverse, with each trait that is heterozygous in the F1 segregating in the progeny.  No amount of continued selfing will regenerate the F1.
The specification teaches that a single locus conversion can be introduced into the plant by methods like recurrent selection, mutation breeding, backcrossing, pedigree breeding, haploid/double haploid production, marker-assisted selection, and genomic selection (e.g., pg 29, line 8, to pg 34, line 22; pg 51, line 21, to pg 52, line 17) all require crossing HMX588615 to another plant, which generates progeny with segregating traits.  No amount of backcrossing 
The vast majority of these methods will not produce a plant with essentially all of the physiological and morphological characteristics of hybrid HMX588615 when grown under the same environmental conditions.
DNA guided genome editing, Zinc finger nuclease (ZFN) technology and the CRISPR/Cas system, like other gene editing technologies, require backcrossing to eliminate off-target alterations.  Similarly, oligonucleotide directed mutagenesis, cisgenesis, intragenesis, and RNA-dependent DNA methylation also require backcrossing to eliminate off-target alterations.  Thus, none of these methodologies will produce plants with essentially all of the physiological and morphological characteristics of hybrid HMX588615.
Agro-infiltration is used for transient expression of a gene (pg 22, lines 16-17) and thus will not produce a single locus conversion, which requires genomic modification.  
TALENs, engineered meganucleases, and re-engineered homing endonucleases are tools used in gene editing (pg 43, lines 5-10), but are not methods themselves.  
The only method that will produce a plant that has a single locus conversion and otherwise all of the physiological and morphological characteristics of hybrid HMX588615 when grown under the same environmental conditions is genetic transformation.  Alternately, the above recited methods can be performed on one or both of the parents of HMX588615 then crossing the resulting plants;  for these to be enabled, the parents of HMX588615 must be deposited.  
The specification also fails to overcome this unpredictability by providing a working example of production of a plant that has a single locus conversion and essentially all of the 
Given the claim breath, unpredictability, and lack of guidance as discussed above, undue experimentation would have been required by one skilled in the art to develop and evaluate these methods for producing a plant that has a single locus conversion and essentially all of the physiological and morphological characteristics of hybrid HMX588615 listed in Table 1 when grown under the same environmental conditions. 
Response to Arguments
Applicant urges that claim 20 has been amended to recite a squash plant designated HMX588615 comprising a single locus conversion and otherwise all of the physiological and morphological characteristics of hybrid squash designated HMX588615 (response pg 9).
This is not found persuasive because for claim 22 to be properly dependent upon claim 20, claim 20 must be broader than claim 22 and must encompass plants produced by methods other than transformation.  Such other methods are not enabled.  It is noted that while it would be possible to make the claimed plant by applying any of a variety of methods on one or both of HMX588615’s parents then crossing the resulting plants, this would require deposit of those parents. 
Claims 2-4 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains 
The rejection is different from the rejection set forth in the Office action mailed 5 May 2021, as applied to claims 2-18 and 20-25.  Applicant’s arguments filed 3 September 2021 have been fully considered but they do not apply to this new rejection, necessitated by amendment.  
Claims 2-4 encompass parts of a hybrid squash HMX588615, including seeds, embryos, and cells.
HMX588615 is an F1 hybrid, produced by crossing two inbred squash plants (pg 53, line 19, to pg 54, line 2).  When an inbred is crossed to itself, the progeny are all identical to itself.  When an F1 like HMX588615 is crossed to itself, the progeny are all diverse, with each trait that is heterozygous in the F1 segregating in the progeny. 
Seeds produced on HMX588615 are the result of HMX588615 being crossed to itself or to another squash plant.  These seeds are thus F2 progeny of the inbred parent squash plants used to produce HMX588615 or are outcross progeny of those parents.  Embryos and cells are parts of those seeds and are similarly genetically distant from HMX588615.
The structural features that distinguish progeny of the F1 hybrid HMX588615 from other squash plants, including siblings of HMX588615 are not described in the specification. The disclosure fails to describe the common attributes that identify members of this highly variant genus.
No species are described in the specification.  Thus, one of skill in the art would not recognize that Applicant was in possession of the necessary common attributes or features of the genus.  

Therefore, given the lack of written description in the specification with regard to the structural and functional characteristics of the claimed compositions, Applicant does not appear to have been in possession of the claimed genus at the time this application was filed.

Claims 1, 7, 9-13, 15-18 and 23-25 are allowed.
Claim 14 would be allowable if rewritten to overcome the objections set forth in this Office action and rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 22 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anne R. Kubelik, Ph.D., whose telephone number is (571) 272-0801.  The examiner can normally be reached Monday through Friday, 9:00 am - 5:00 pm Eastern.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo (Joe) Zhou, can be reached at (571) 272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Anne Kubelik/Primary Examiner, Art Unit 1662